Citation Nr: 1534631	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-35 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a previously denied claim of service connection for a right foot condition.

2. Entitlement to service connection for a right foot condition.

3. Entitlement to service connection for a left foot condition

4. Entitlement to service connection for an ankle condition.  

5. Entitlement to service connection for sleep apnea syndrome.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 30, 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is associated with the Veteran's virtual claims file.  

The issue of total disability based on individual unemployability has been raised by the record in an August 3, 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a right foot condition, a left foot condition, a right ankle condition, and for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. In September 1995, the RO denied service connection for a right foot condition; the Veteran did not appeal that decision and it became final.

2. Evidence associated with the claims file since the September 1995 rating decision is not cumulative or redundant of  evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right foot condition.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a right foot condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  To the limited extent that this decision reopens a previously denied claim for service connection, given the positive outcome of the below decision, a discussion of VA's duty to notify and assist is not necessary at this time.

The Veteran's original claim of entitlement to service connection for a right foot condition, described as a "great right toe callous, and right foot" was denied by the RO in September 1995 rating decision.  The Veteran did not appeal the decision, and therefore, that decision became final.  38 C.F.R. § 20.1103 (2014).  

Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  "New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

The Board notes that the threshold for determining whether the new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Court) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

In this case, the Veteran is seeking to reopen a claim for service connection.  The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

In the September 1995 rating decision, the Veteran's claim for a right foot condition, to include a great right toe callous,  was denied.  In stating the reason for the denial, the RO admitted that the Veteran had evidence of treatment in service for various foot issues, but in absence of a VA examination,  the evidence of record did not prove that the Veteran had a permanent residual or chronic disability at that time.  The Veteran did not appeal that decision and it became final.    

In August 2012, the Veteran submitted a claim for a bilateral foot condition, which the RO interpreted to be a claim to reopen the prior denied decision.  The Board notes that, inasmuch as the Veteran's August 2012 claim for a bilateral foot condition qualifies as a petition to reopen the previously denied claim, that only applies so far as the right foot is concerned; the left foot constitutes a new and separate claim that does not require new and material evidence analysis.  

In April 2013, the RO de facto reopened the claim when it afforded the Veteran a VA examination of his feet.  The Veteran was given a diagnoses if hallux rigidus, hallux valgus, and degenerative arthritis of both feet.  He was noted to have callouses of the feet.  Shortly thereafter, the RO issued its rating decision in which it stated that the evidence of record is not new or material.  The Board disagrees.

After a careful review of the record, the Board is satisfied that the Veteran's April 2013 diagnosis of a bilateral foot condition resulting in callouses is new and material sufficient to reopen the previously denied claim of a right foot condition.  The evidence, particularly the Veteran's April 2013 VA examination report, is new in that it was not associated with the claims file at the time of the previous denial.  It is material because it relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran does have a presently diagnosed foot condition.  In fact, in its previous denial, the RO stated that the evidence did not establish a present diagnosis- thus, this evidence relates to that unestablished fact.  At the very least, it triggers the duty to assist, as will be addressed in more detail in the below remand.  

Accordingly, the Board finds that new and material evidence has been associated with the claims file and the claim for service connection for a right foot condition is reopened.


ORDER

The claim of service connection for a right foot condition is reopened; to this limited extent, the appeal is granted.  


REMAND

Regarding all remaining issues on appeal, including the claim for service connection for sleep apnea, under 38 U.S.C.A. § 5103A(b)(1), VA is required to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  In a disability compensation claim, VA must make efforts to obtain a Veteran's medical records.  38 C.F.R. § 3.159(c)(3) (2014).  Particularly, VA must obtain relevant medical treatment or examination records a VA health-care facilities or at the expense of VA, if the claimant furnishes information sufficient to locate those records.  38 U.S.C.A. § 5103A(c)(2) (West 2014); see Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that VA has a duty to assist in obtaining relevant and adequately identified records).  

In a November 2012 statement, the Veteran notified VA that he has received all of his medical care from the John Dingell VA Medical Center in Detroit, Michigan.  A review of the record does not contain any treatment records from that facility.  This is significant because the Veteran testified in his April 2015 hearing that he has received treatment for his various conditions, including sleep apnea, for at least ten years.  Accordingly, on remand, the RO must make efforts to obtain the Veteran's VA treatment records to date.  Additionally, in his hearing testimony, the Veteran implied that he had additional evidence, such as letters attesting to his various symptoms from other lay parties.  Thus, on remand, the RO should contact the Veteran and request any additional evidence he may have that may support the existence of symptoms during his active service.  

Regarding the claim of service connection for sleep apnea, in his April 2015 Board hearing, the Veteran requested that he be afforded a VA examination to assess his claim.  At this time, the Board finds that VA's duty to provide an examination has not been triggered.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (limiting the duty to provide an examination to situations that meet strict criteria, including competent lay or medical evidence of an in-service event, injury or disease).  At this point, the record does not support a finding that the Veteran suffered from any condition in service that would be etiologically linked to his present sleep apnea.  Accordingly, the Board will not order a VA examination for sleep apnea at this time, however, if upon obtaining the above requested evidence that duty is triggered, the RO is encouraged to provide an appropriate examination, and the Board reserves the right to order such an examination at a later date.  

Concerning the Veteran's claims for service connection for a right ankle disability and a right and left foot disorder, once VA undertakes to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 313, 311 (2007).  An adequate examination requires that the examiner providing the report be fully cognizant of the claimant's past medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

A review of the Veteran's service treatment records shows that the Veteran was treated on multiple occasions during active service for conditions affecting his feet, including at least one incident of an ankle fracture requiring casting, as well as other complaints of ankle and foot pain and/or blisters and sores.  In April 2013, the Veteran was afforded a VA examination on connection with his various foot and ankle claims.  In the resulting examination report, the VA examiner stated that the Veteran's various claimed conditions are less likely than not related to or caused by his various recorded in-service incidents.  As rationale, the examiner stated that the Veteran's current bilateral foot and right ankle condition appear to have developed upon exiting the military as the current conditions do not have a connection in etiology or pathology to the conditions noted in his treatment records.  The Board finds this opinion is inadequate.

Particularly, the VA examiner in the April 2013 opinion does not provide a detailed explanation for how he reached the conclusion that there is no connection in etiology or pathology between the Veteran's present foot and ankle conditions and the incidents reported in service.  There is no citation to the evidence of record, nor is the opinion supported by citation to medical treatise evidence or known medical principles.  Rather, it is a bald statement that no connection exists which the Board cannot rely upon to render its decision in these matters.  Accordingly, on remand, the RO should obtain an addendum opinion that addresses the Veteran's specific medical history and provides a reasoned rationale for any opinion reached.  

Additionally, while not originally argued by the Veteran, the Board has a duty to consider all theories of entitlement to benefits that are raised by the record.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Here, the Board notes that upon induction to active military service, the Veteran was noted to have pes planus.  Accordingly, the Board finds that upon remand, the examiner should discuss whether any of the Veteran's various claimed foot or ankle conditions are related directly to that pre-service condition, and whether his present conditions are the result of an aggravation of his pes planus by his active military service, beyond its natural progression.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file, any VA treatment records from the John Dingell VA Medical Center.  If for any reason, the Veteran's VA treatment records are incomplete or the RO is unable to associate them with the Veteran's claims file, the Veteran must be notified by letter and afforded the opportunity to provide those medical records himself.  

2. Contact the Veteran and request that he provide any additional evidence of record, including any lay statements from his family, friends, and fellow service members which may support his claims.  

3. Thereafter, return the record to the April 2013 VA examiner for an addendum opinion.  If the April 2013 examiner is not available, provide the record to a suitable specialist who can provide the opinion.  The necessity of an additional examination is left to the discretion of the examiner selected to write the opinion.

The entire record, including the Veteran's VA treatment records, service treatment records, and a copy of this remand, must be made available to the examiner.  The examiner is reminded the he or she must take into account the Veteran's entire history, to specifically include his various in-service injuries and reported foot conditions.  Specifically, the examiner must address the Veteran's November 1977 right ankle injury and various reports of blisters throughout service.  The examiner is then requested to give the following opinions:

Whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's present ankle condition is at least as likely as not related to his active service, to include his 1977 ankle injury.  

Whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's present right foot condition was incurred in or caused by an in-service injury or illness, to include his various reported issues throughout service.    

Whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's present left foot condition was incurred in or caused by an in-service injury or illness, to include his various reported issues throughout service.    

The examiner is also requested to discuss whether any of the Veteran's present claimed foot or ankle conditions are related to his pes planus, as recorded upon induction into service.  If the examiner does find a connection, he or she should then discuss whether it is at least as likely as not that the Veteran's pes planus was aggravated beyond its normal progression by his active service.  If such a conclusion is reached, the examiner should also provide a baseline and post-aggravation level of severity.  

A complete rationale for all opinions reached must be provided.  All opinions must be supported by citation to evidence of record, medical treatise evidence, and known medical principles.  

4. Thereafter, readjudicate the claims on appeal.  If any claim remains denies, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for additional appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


